DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  claims 27 and 28 are amended to make minor corrections.
27. (Currently Amended) A method of navigating an information structure comprising: 
providing a graphical menu interface displaying 
dynamically constructing an active path as a sequence of active links after an item of the information structure has been selected, with one said active link corresponding to each of the items selected; 
wherein at least one of the active links contains a pointer, said pointer containing a search field allowing a user to enter a text entry search term used to search at least one of folders, files or file content of all hierarchically subordinate levels of the information structure.  
28. (Currently Amended) An apparatus for navigating an information structure, the apparatus including a processor configured to: 
provide a graphical menu interface displaying 
dynamically construct an active path as a sequence of active links after an item of the information structure has been selected, with one said active link corresponding to each of the items selected; 
displaying the active path and enabling selection of the active links; 
providing a pointer associated with at least one of the active links; and 
allowing a user to perform a function associated with the pointer on content associated with the active link; 
wherein the function is searching , and the pointer includes a search field for entering a text entry search term used to search at least one of folders, files or content of all hierarchically subordinate levels of the information structure.
Response to Amendment
The Examiner acknowledges Applicant’s submission on 10/23/20 including amendments to claims 27 and 28.  Claims 27 and 28 are allowed.
Allowable Subject Matter
Claims 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to independent claims 27 and 28, Moyer discloses navigating an information structure which provides a graphical menu interface displaying the items of a given level of the information structure and enabling selection thereof.  Moyer discloses dynamically constructing an active path as a sequence of active links after an item of the information structure has been selected, with one said active link corresponding to each of the items selected.  Prior art combinations do not disclose that at least one of the active links contains a pointer, the pointer containing a search field allowing a user to enter a text entry search term used to search at least one of folders, files or file content of all hierarchically subordinate levels of the information structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 10/23/20, with respect to the “103 Rejection” have been fully considered and are persuasive.  The rejection of claims 27 and 28 has been withdrawn. 
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
January 29, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143